          Case 1:20-cv-02928-JPO Document 14 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDRA PEREZ,
                                Plaintiff,
                                                                      20-CV-2928 (JPO)
                        -v-
                                                                           ORDER
 786 MOBILE INC. et al.,
                                Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on April 13, 2020, and April 27, 2020. (Dkt. No. 10-2; Dkt. No.

10-3.) However, no appearance has been entered on Defendants’ behalf, and no response to the

complaint has been filed in the allotted time. Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendants or their counsel regarding a response to

the complaint.

       If Plaintiff fails by July 10, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
